Appeal Dismissed and Memorandum Opinion filed August 7, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00446-CV

              AR-RAHIM METAL TRADING, INC., Appellant
                                        V.
       JH WALKER INC. D/B/A JH WALKER TRUCKING, Appellee

               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1099700

                 MEMORANDUM                      OPINION
      This is an appeal from a judgment signed April 24, 2018. The notice of appeal
was filed May 25, 2018.

      Appellant appears to be a corporation but is not represented by counsel in this
appeal. Rather, appellant is attempting to represent itself pro se through Mohamed
Azam, described in the clerk’s record as the owner of appellant. Azam is not an
attorney. Only a licensed attorney may appear and represent a corporation in
litigation. Kunstoplast of Am., Inc. v. Formosa Plastics Corp., U.S.A., 937 S.W.2d
455, 456 (Tex. 1996); Simmons, Jannace & Stagg, L.L.P. v. The Buzbee Law Firm,
324 S.W.3d 833, 833 (Tex. App.—Houston [14th Dist.] 2010, no pet.) (mem op.).
On July 2, 2018, we requested that a notice of appearance of counsel for appellant
be filed in this court by July 17, 2018. No response has been received.

      Further, our records show appellant has not paid the appellate filing fee, and
no evidence that appellant is excused by statute or the Texas Rules of Appellate
Procedure from paying costs has been filed. See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless party is excused by statute or by appellate rules
from paying costs); Tex. Gov’t Code Ann. § 51.207. On June 28, 2018, this court
ordered appellant to pay the appellate filing fee by July 9, 2018, or the appeal would
be dismissed. The filing fee has not been paid.

      The appeal is DISMISSED.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Busby.




                                          2